PER CURIAM.
This is an action brought under Section 4915, R.S.1 seeking registration of the word “Antarctica” as a trade-mark. The court below held that since the term was the name of a continent it came within the proviso2 of Section 5 of the Trade-Mark Act, 15 U.S.C. § 85, making merely geographical terms not entitled to registration.
Appellant insists that the use of “Antarctica” as applied to its product is not “merely geographical” within the terms of the proviso. It argues that the public knows that Antarctica is an uninhabited country and therefore cannot be the origin of the product, — since the use of the geographical term is fanciful it is more than “merely geographical”. We cannot read such an exception into the plain language of the act.3
Affirmed.

 35 U.S.C.A. § 63.


 “No mark by which the goods of the owner of the mark may be distinguished from other goods of the same class shall be refused registration as a trade-mark on account of the nature of such mark unless such mark — * * *
“(b) Consists of or comprises the flag or coat of arms or other insignia of the United States or any simulation thereof, * * *: Provided, That no mark which consists merely in the name of an individual, firm, corporation, or association not written, printed, impressed, or woven in some particular or distinctive manner, or in association with a portrait of the individual, or merely in words or devices which are descriptive of the goods with which they are used, or of the character or quality of such goods, or merely a geographical name or term, shall be registered under the terms of this subdivision * * 15 U.S.C.A. § 85.


 Kraft Cheese Co. v. Coe, - App.D.C. —, 146 F.2d 313; In re Kraft-Phenix Cheese Corporation, Oust. & Pat. App., 1941, 120 F.2d 391; In re Crescent Typewriter Supply Co., 1908, 30 App.D.C. 324.